Case 1:18-cv-00031-MFU-PMS Document 71-5 Filed 04/24/19 Page 1of3 Pageid#: 920

EXHIBIT 5
Case 1:18-cv-00031-MFU-PMS Document 71-5 Filed 04/24/19 Page 2 o0f3 Pageid#: 921

 

From: Christie Heath <heath_christie@yahoo.com>
Sent: Monday, November 10, 2014 10:07 AM
To: Duffy Carmack _.

_ Subject: Re: RSVP - Pillion

Thanks so much, look forward to seeing you then!
Christie

——On Monday, November 10, 2014 9:58 AM, Duffy Carmack <dcarmack@swcenter.edu> wrote:

Christie,

| will be attending the reception for Todd Pillion, on Wednesday November 12. | will bring a check for Todd's
Friends with me that evening.

Thanks

Duffy Carmack

Chief Financial Officer

Southwest Virginia Higher Education Center
276-619-4302

www.swcenter.edu

AS
 

Case 1:18-cv-00031-MFU-PMS Document 71-5 Filed 04/24/19

Page 3 of 3

Pageid#: 922

 

From: Duffy Carmack

Sent: Friday, October 18, 2013 8:55 AM

To: Rachel D. Fowlkes

Subject: RE: Speaker Howell Reception, Oct 29th, 69m

i will RSVP today!
| will talk to you at 1:30 on the conference call

From: Rachel D. Fowlkes

Sent: Thursday, October 17, 2013 10:44 PM

To: Duffy Carmack

Subject: Fwd: Speaker Howell Reception, Oct 29th, 6pm

Duffy

I can't tell if we can attend free or if we have to pay a lot of money. Obviously this is a fund raiser.

I'm thinking we should not go, but will rely on your judgment. Perhaps Joe Johnson can advise us what we

should do.

R

Sent from my Verizon Wireless 4G LTE Smartphone

ween ene Original message --------
From: Frank Kilgore <frank@fkilgore.net>
Date: 10/13/2013 11:40 PM (GMT-05:00)

To: frank@fkilgore.net
Subject: Speaker Howell Reception, Oct 29th, 6pm

Please find attached your formal invitation and directions to Speaker
Howell's reception set for Oct 29th at 6pm. Confirmed guests include the
entire Southwest Virginia House Delegation, Senator Bill Carrico, House

Caucus Chair Tim Hugo, and House Majority Whip Delegate Jackson Miller.

This is a great opportunity to meet with delegates from Roanoke west and
the House leadership along with Sen Carrico who was in the House for
years. In other words, at one event the leaders that keep Southwest
Virginia in the running will be present. Delegate Kilgore is providing

the food and the delegation is inviting guests as well. We hope to give
the Speaker the welcome and support he deserves for being a long time
friend to our region and a statesman in Richmond. We hope to see you
there, feel free to bring guests. Frank PS, if you get more than one
invitation we apologize in advance, that means your address is on the
computer of more than one host.
